Citation Nr: 9922924	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-28 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected dermatophytosis of the feet and hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1943 to 
January 1946.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1996 decision of the RO.  



REMAND

The veteran contends, in essence, that his service-connected 
dermatophytosis of the feet and hands is severe enough to 
warrant a compensable rating.  

In September 1997, the veteran's representative reported that 
the veteran wished to reschedule a hearing that had 
previously been canceled.  There is no indication that such 
accommodations were made.  Because it is unclear whether the 
veteran still desires a hearing, the RO should clarify the 
veteran's intentions as to this matter.  

In October 1997, the veteran canceled a VA examination 
because his wife had been ill and asked to be rescheduled for 
another examination.  

In April 1998, the veteran was reported to have been 
scheduled for a VA examination; however, he was reported to 
have failed to report.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

Under 38 C.F.R. § 3.655 (1998), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim for increased 
compensation benefits shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  

It is not clear whether the veteran received notification 
from the RO of the consequences of his failure to report for 
his scheduled examination under 38 C.F.R. § 3.655 (1998).  In 
view of this and the need to determine whether there are 
additional medical records pertinent to his claim, further 
development is necessary prior to final appellate review.  

The Board also notes that the veteran has a duty to assist in 
the development of information pertinent to his claim.  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Id.  Thus, if the veteran wishes to 
fully develop his claim, he has a corresponding duty to 
assist by providing the requested release for medical 
information and appearing for scheduled medical examinations.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
determine if he still wished to offer 
testimony at a hearing in connection with 
his current appeal.  Based on his 
response, the RO should take all 
indicated action.  

2.  The RO should also take appropriate 
steps in order to contact the veteran to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected 
dermatophytosis of the feet and hands 
since January 1996.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source that are not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

3.  The veteran should then be scheduled 
for a VA dermatology examination to 
determine the current severity of the 
service-connected dermatophytosis of the 
feet and hands.  The examiner should be 
provided with the claims folder for 
review.  All indicated tests should be 
accomplished.  The examiner should 
specifically comment as to whether the 
veteran has exfoliation, exudation or 
itching on an exposed surface or 
extensive area; constant exudation or 
itching, extensive lesions, or marked 
disfigurement; ulceration, extensive 
exfoliation or crusting; systemic or 
nervous manifestations; or an 
exceptionally repugnant condition.  

4.  Upon completion of the development 
requested hereinabove, the veteran's 
claim should be reviewed once again.  The 
RO should notify the veteran of the 
consequences of failing to appear for his 
examination pursuant to 38 C.F.R. § 3.655 
(1998) and, if necessary, apply 38 C.F.R. 
§ 3.655 (1998) to the veteran's claim if 
the veteran again fails to report for his 
examination.  If any action taken remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


